UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 000-13959 [Missing Graphic Reference] LML PAYMENT SYSTEMS INC. (Exact name of registrant as specified in its charter) Yukon Territory ###-##-#### (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1680-1140 West Pender Street Vancouver, British Columbia CanadaV6E 4G1 (Address of principal executive offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (604) 689-4440 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405) of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [X] (not applicable to registrant) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filed [] Accelerated Filer [] Non-Accelerated Filer [] Smaller Reporting Company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] The number of shares of the registrant's Common Stock outstanding as of November 3, 2011 was 28,233,434. Table of Contents LML PAYMENT SYSTEMS INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2011 INDEX Page Number PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (unaudited) 1 Consolidated Statements of Financial Position (unaudited) at September 30, 2011 and March 31, 2011 1 Consolidated Statements of Earnings and Comprehensive Income (unaudited) for the Three and Six Months Ended September 30, 2011 and 2010 2 Consolidated Statements of Shareholders' Equity (unaudited) for the six months ended September 30, 2011 and 2010 3 Consolidated Statements of Cash Flows (unaudited) for the Three and Six Months Ended September 30, 2011 and 2010 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 38 Item 3. Quantitative and Qualitative Disclosures About Market Risk 56 Item 4. Controls and Procedures 56 PART II. OTHER INFORMATION 57 Item 1. Legal Proceedings 57 Item 1A. Risk Factors 59 Item 6. Exhibits 59 SIGNATURE PAGE 60 In this Quarterly Report on Form 10-Q, unless otherwise indicated, all dollar amounts are expressed in United States Dollars. Table of Contents PART I. FINANCIAL INFORMATION ITEM1. CONSOLIDATED FINANCIAL STATEMENTS LML PAYMENT SYSTEMS INC. CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (In U.S. Dollars, except as noted below) (Unaudited) As at September 30, As at March 31, ASSETS Current assets Cash and cash equivalents (Note 5) $ $ Funds held for merchants (Note 5) Short-term investments - Restricted cash (Note 4(b)) Accounts receivable, less allowance of $26,129 and $28,152, respectively Corporate taxes receivable Prepaid expenses Total current assets Property and equipment, net(Notes 6 and 9) Patents (Note 7) Restricted cash (Note 4(b)) Deferred tax assets (Note 13) Goodwill Other intangible assets (Note 8) Other assets Total assets $ $ LIABILITIES Current liabilities Accounts payable $ $ Accrued liabilities Corporate taxes payable Funds due to merchants (Note 5) Current portion of obligations under finance lease (Note 9) Current portion of deferred revenue Total current liabilities Obligations under finance lease (Note 9) Deferred revenue Total liabilities COMMITMENTS AND CONTINGENCIES(Note 14) SHAREHOLDERS’ EQUITY Capital stock (Note 10) Class A, preferred stock, $1.00 CDN par value, 150,000,000 shares authorized, issuable in series, none issued or outstanding - - Class B, preferred stock, $1.00 CDN par value, 150,000,000 shares authorized, issuable in series, none issued or outstanding - - Common shares, no par value, 100,000,000 shares authorized, 28,233,434 and 28,127,184 issued and outstanding, respectively Contributed surplus Warrants (Note 10) Deficit ) ) Accumulated other comprehensive income Total shareholders’ equity Total liabilities and shareholders’ equity $ $ Approved by the Board and authorized for issuance on November 8, 2011 /s/ PatrickH. Gaines /s/ Greg A. MacRae Board of Directors Board of Directors See accompanying notes to the unaudited consolidated financial statements. -1- Table of Contents LML PAYMENT SYSTEMS INC. CONSOLIDATED STATEMENTS OF EARNINGS AND COMPREHENSIVE INCOME (In U.S. Dollars, except share data) (Unaudited) Three Months Ended Six Months Ended September 30 September 30 (Note 17) (Note 17) REVENUE $ COST OF REVENUE GROSS PROFIT OPERATING EXPENSES General and administrative Sales and marketing Product development and enhancement Amortization of intangible assets (Notes 7 and 8) INCOME BEFORE OTHER INCOME AND INCOME TAXES Foreign exchange (loss) gain ) ) ) Other expense - ) - ) Interest income INCOME BEFORE INCOME TAXES Income tax expense (recovery) (Note 13) Current ) Deferred NET INCOME OTHER COMPREHENSIVE (LOSS) INCOME Unrealized foreign exchange (loss) gain on translation of foreign operations ) ) TOTAL COMPREHENSIVE INCOME $ EARNINGS PER SHARE, basic $ EARNINGS PER SHARE, diluted $ WEIGHTED AVERAGE SHARES OUTSTANDING Basic Diluted See accompanying notes to the unaudited consolidated financial statements. -2- Table of Contents LML PAYMENT SYSTEMS INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (In U.S. Dollars) (Unaudited) Accumulated Other Common Contributed Comprehensive Shares Amount Surplus Warrants Income (Loss) Deficit Total Balance as at April 1, 2010 $ ) $ Net income - Change in cumulative translation adjustment - Previous capital consolidation adjustment (Note 10(e)) - Reallocation of contributed surplus on exercise of options - ) - Share-based payments (Note 10(c)) - Balance as at September 30, 2010 $ ) $ Accumulated Other Common Contributed Comprehensive Shares Amount Surplus Warrants Income (Loss) Deficit Total Balance as at April 1, 2011 $ ) $ Net income - Change in cumulative translation adjustment - ) - ) Exercise of stock options - Reallocation of contributed surplus on exercise of options (Note 10(a)) - ) - Share-based payments (Note 10(c)) - Balance as at September 30, 2011 $ ) $ See accompanying notes to the unaudited consolidated financial statements. -3- Table of Contents LML PAYMENT SYSTEMS INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In U.S. Dollars) (Unaudited) Three Months Ended Six Months Ended September 30 September 30 (Note 17) (Note 17) Operating Activities: Net income $ Adjustments to reconcile net income to net cash provided by operating activities Amortization of property and equipment Amortization of intangible assets Share-based payments Deferred income taxes Foreign exchange loss (gain) ) ) Changes in non-cash operating working capital Funds held in trust - ) - ) Accounts receivable ) ) ) Corporate taxes receivable ) Prepaid expenses ) ) Accounts payable and accrued liabilities ) ) Corporate taxes payable - ) - Deferred revenue ) Net cash provided by operating activities Investing Activities: Acquisition of short-term investments ) - ) - Acquisition of property and equipment ) Net cash used in investing activities ) Financing Activities: Principal payments on finance leases ) Proceeds from exercise of stock options - - - Net cash (used in) provided by financing activities ) ) ) Effects of foreign exchange rate changes on cash and cash equivalents ) ) ) INCREASE (DECREASE)IN CASH AND CASH EQUIVALENTS ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ Supplemental disclosure of cash flow information Interest paid $
